Exhibit 99.1 BAYTEX ENERGY TRUST ANNUAL INFORMATION FORM 2008 MARCH26, 1 TABLE OF CONTENTS Page SELECTED TERMS 1 ABBREVIATIONS 2 CONVERSIONS 3 CONVENTIONS 3 SPECIAL NOTES TO READER 3 BAYTEX ENERGY TRUST 6 GENERAL DEVELOPMENT OF OUR BUSINESS 9 RISK FACTORS 11 DESCRIPTION OF OUR BUSINESS AND OPERATIONS 26 ADDITIONAL INFORMATION RESPECTING BAYTEX ENERGY TRUST 54 ADDITIONAL INFORMATION RESPECTING BAYTEX ENERGY LTD 62 AUDIT COMMITTEE INFORMATION 67 BAYTEX SHARE CAPITAL 68 MARKET FOR SECURITIES 69 RATINGS 70 LEGAL PROCEEDINGS AND REGULATORY ACTIONS 71 INTEREST OF INSIDERS AND OTHERS IN MATERIAL TRANSACTIONS 71 AUDITORS, TRANSFER AGENT AND REGISTRAR 71 INTERESTS OF EXPERTS 71 MATERIAL CONTRACTS 72 INDUSTRY CONDITIONS 72 ADDITIONAL INFORMATION 81 APPENDICES: APPENDIX A REPORT OF MANAGEMENT AND DIRECTORS ON OIL AND GAS DISCLOSURE APPENDIX B REPORT ON RESERVES DATA BY INDEPENDENT QUALIFIED RESERVES EVALUATOR APPENDIX
